        Case 4:16-cr-00016-BMM Document 97 Filed 04/27/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 16-16-GF-BMM

              Plaintiff,

       vs.                                                 ORDER

PHYLLIS LYNN TATSEY,

              Defendant.


      Defendant Tatsey moves the Court for emergency compassionate release

under 18 U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. She is

currently serving a 95-month sentence for a federal drug offense and money

laundering. See Judgment (Doc. 79). Her current projected release date is

February 11, 2023. See Inmate Locator, www.bop.gov/inmateloc (accessed Apr.

24, 2020).

      Tatsey’s health problems appear significant. See Mot. (Doc. 96) at 1 para. 2.

She also attaches favorable evaluations from prison staff. See Mot. Exs. (Doc. 96-

1) at 1–2. As of April 24, 2020, FCI Greenville, Illinois, where Tatsey is

incarcerated, had no reported cases of COVID-19 infection. See Interactive Map,

www.bop.gov/coronavirus (accessed Apr. 24, 2020).

                                         1
        Case 4:16-cr-00016-BMM Document 97 Filed 04/27/20 Page 2 of 3



      In response to the COVID-19 pandemic, Congress authorized the Attorney

General and the Director of the Bureau of Prisons to “lengthen the maximum

amount of time” a prisoner may serve in home confinement “under the first

sentence of section 3624(c)(2) of title 18.” See CARES Act, Pub. L. No. 116-136,

§ 12003(b)(2), 134 Stat. 281, 516 (Mar. 27, 2020). The first sentence of §

3624(c)(2) authorizes home confinement for either ten percent of an inmate’s

sentence or six months, whichever is shorter. See 18 U.S.C. § 3624(c)(2). The

Bureau of Prisons is implementing the Act by prioritizing “the most vulnerable

inmates at the most affected facilities.” See Memorandum, Attorney General Barr

to Director of the Federal Bureau of Prisons (Apr. 3, 2020).

      For two reasons, the Bureau of Prisons might not prioritize Tatsey’s transfer

to home confinement. First, FCI Greenville does not currently appear to be

affected by the virus, while other facilities are. This fact reduces the urgency of

Tatsey’s situation. Second, Tatsey is still nearly three years away from her

projected release date.

      Tatsey might benefit from a sentence reduction, if appropriate, as it could

bring her closer to eligibility for home confinement. The Court will address her

motion on that basis. She has not shown that her situation is so urgent as to

warrant immediate release.

                                          2
        Case 4:16-cr-00016-BMM Document 97 Filed 04/27/20 Page 3 of 3



      Accordingly, IT IS ORDERED that the United States must respond to

Tatsey’s motion on or before May 11, 2020. Tatsey may file a reply within seven

days of her receipt of the United States’ response.

      DATED this 27th day of April, 2020.




                                          3
